In an action for separation, plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County, entered February 25, 1971, as, on reargument, adhered to the court’s original order, entered February 1, 1971, granting her motion for temporary alimony, child support, counsel fees, etc., to a limited extent. Order affirmed insofar as appealed from, without costs. The best protection for a spouse in a case such as this is to seek a speedy trial in which the facts can be fully developed. An award of temporary alimony should have no effect upon the Trial Judge in his determination as to the amount of permanent alimony to be awarded (cf. Leonard v. Leonard, 1 A D 2d 981). Hopkins, Acting P. J., Munder, Latham, Christ and Brennan, JJ., concur.